     Case 2:20-cv-04731-CJC-JC Document 10 Filed 06/11/20 Page 1 of 4 Page ID #:34




                                                                  JS-6
 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11
     LLOYD MOSLEY,                               )     Case No.: CV 20-04731-CJC (JCx)
                                                 )
12                                               )
                  Plaintiff,                     )
13                                               )
           v.                                    )
14                                               )     ORDER SUA SPONTE REMANDING
                                                 )     CASE TO LOS ANGELES COUNTY
15
     RALPH’S GROCERY COMPANY, et                 )     SUPERIOR COURT
                                                 )
16   al.,                                        )
                                                 )
17                                               )
                  Defendants.                    )
18                                               )
                                                 )
19

20
     I. INTRODUCTION & BACKGROUND
21

22
           On May 14, 2020, Plaintiff Lloyd Mosley brought this action against Ralph’s
23
     Grocery Company in Los Angeles County Superior Court. (Dkt. 1-1 [Complaint,
24
     hereinafter “Compl.”].) Plaintiff, a quadriplegic who uses a wheelchair for mobility,
25
     alleges that he visited Defendant’s grocery store on April 22, 2020. (Id. ¶¶ 4, 6.) There,
26
     he used the store’s restroom, but was allegedly unable to wash his hands because the soap
27
     dispenser was mounted too high off the ground. (Id. ¶ 8.) Based on this alleged
28


                                                 -1-
     Case 2:20-cv-04731-CJC-JC Document 10 Filed 06/11/20 Page 2 of 4 Page ID #:35




 1   architectural barrier, Plaintiff asserts two state law causes of action against Defendant
 2   under (1) California’s Unruh Civil Rights Act (“Unruh Act”), Cal. Civ. Code § 51(b), and
 3   (2) California Disabled Persons Act (“CDPA”), Cal. Civ. Code § 54.1(a)(1). (See
 4   generally id.) On May 27, 2020, Defendant removed the action to this Court, invoking
 5   federal question jurisdiction. (Dkt. 1 [Notice of Removal, hereinafter “NOR”].)
 6

 7   II. LEGAL STANDARD
 8

 9         A defendant may remove a civil action filed in state court to a federal district court
10   if the federal court would have had original jurisdiction over it. 28 U.S.C. § 1441.
11   Principles of federalism and judicial economy require courts to “scrupulously confine
12   their [removal] jurisdiction to the precise limits which [Congress] has defined.” See
13   Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 109 (1941). Indeed, “[n]othing is to
14   be more jealously guarded by a court than its jurisdiction.” See United States v. Ceja-
15   Prado, 333 F.3d 1046, 1051 (9th Cir. 2003) (internal quotations omitted). The defendant
16   removing the action to federal court bears the burden of establishing that the district court
17   has subject matter jurisdiction over the action, and the removal statute is strictly
18   construed against removal jurisdiction. See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th
19   Cir. 1992).
20

21         Federal courts have a duty to examine their subject matter jurisdiction whether or
22   not the parties raise the issue. See United Investors Life Ins. Co. v. Waddell & Reed,
23   Inc., 360 F.3d 960, 966 (9th Cir. 2004) (“[A] district court’s duty to establish subject
24   matter jurisdiction is not contingent upon the parties’ arguments.”). “The court may—
25   indeed must—remand an action sua sponte if it determines that it lacks subject matter
26   jurisdiction.” GFD, LLC v. Carter, 2012 WL 5830079, at *2 (C.D. Cal. Nov. 15, 2012).
27

28   //

                                                   -2-
     Case 2:20-cv-04731-CJC-JC Document 10 Filed 06/11/20 Page 3 of 4 Page ID #:36




 1   III. ANALYSIS
 2

 3         In its Notice of Removal, Defendant contends that there is federal question
 4   jurisdiction over this action because Plaintiff asserted a claim under the ADA. The Court
 5   disagrees. Under the well-pleaded complaint rule, “federal jurisdiction exists only when
 6   a federal question is presented on the face of the plaintiff’s properly pleaded complaint.”
 7   Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). “[A] case will not be removable
 8   if the complaint does not affirmatively allege a federal claim.” Beneficial Nat’l Bank v.
 9   Anderson, 539 U.S. 1, 6 (2003). “The plaintiff is the master of his or her complaint and
10   may avoid federal jurisdiction by exclusive reliance on state law.” Easton v. Crossland
11   Mortg. Corp., 114 F.3d 979, 982 (9th Cir. 1997).
12

13         The Complaint asserts two state-law claims under the Unruh Act and the CDPA.
14   (See Compl.) Defendant contends that federal question jurisdiction nonetheless exists
15   because “it appears from the Complaint that this is a civil rights action alleging violations
16   of the Americans with Disabilities Act.” (NOR ¶ 4.) This assertion is inaccurate.
17   Though the Complaint references the ADA, it does so only because the Unruh Act and
18   the CDPA both incorporate the ADA, such that an ADA violation may serve as a “hook”
19   for violations of those state laws. See Cal. Civ. Code § 51(f) (“A violation of the right of
20   any individual under the federal [ADA] shall also constitute a violation of this section.”);
21   Cal. Civ. Code § 54(c) (similar). But the fact that Plaintiff references the ADA in support
22   of his Unruh Act and CDPA claims does not convert Plaintiff’s state law claims into ones
23   arising under the ADA. See Wander v. Kaus, 304 F.3d 856, 859 (9th Cir. 2002)
24   (“Federal-question jurisdiction over a state-law claim is not created just because a
25   violation of federal law is an element of the state law claim.”); Carpenter v. Raintree
26   Realty, LLC, 2012 WL 2579179, at *5 (C.D. Cal. July 2, 2012) (“The mere fact that the
27   Unruh Act incorporates violations of the ADA does not give this Court federal question
28   jurisdiction over Plaintiff’s state law claim.”); Portillo v. W.E.R.M. Investments, LLC,

                                                  -3-
     Case 2:20-cv-04731-CJC-JC Document 10 Filed 06/11/20 Page 4 of 4 Page ID #:37




 1   2020 WL 1243782, at *2 (C.D. Cal. Mar. 16, 2020) (“The fact that plaintiff relies in part
 2   on ADA violations as the basis for her state claim is insufficient to confer federal
 3   question jurisdiction.”). Accordingly, this Court lacks jurisdiction over this action.
 4

 5   IV. CONCLUSION
 6

 7         “Federal jurisdiction must be rejected if there is any doubt as to the right of
 8   removal in the first instance.” Gaus, 980 F.2d at 566. Because Plaintiff has not asserted
 9   any claim that arises under federal law, the Court sua sponte REMANDS this action to
10   Los Angeles County Superior Court.
11

12         DATED:       June 11, 2020
13                                                 __________________________________
14                                                        CORMAC J. CARNEY
15                                              CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -4-
